UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

VIRGINIA K. PARR,
Plaintiff-Appellant,

v.
                                                                 No. 98-1872
DISTRICT 19 COMMUNITY SERVICES
BOARD, An Unincorporated
Organization,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-97-961)

Submitted: February 16, 1999

Decided: March 16, 1999

Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jay J. Levit, LEVIT & MANN, Richmond, Virginia, for Appellant.
Laura G. Fox, LECLAIR RYAN, P.C., Richmond, Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Virginia K. Parr filed an action pursuant to the Americans with
Disabilities Act (ADA), 42 U.S.C.A. §§ 12101-12213 (West 1995 &
Supp. 1998), against her former employer, District 19 Community
Services Board (Employer), alleging that she was discriminated
against because she was disabled and because Employer regarded her
as disabled. The district court granted summary judgment to
Employer holding that Parr failed to sufficiently show that she had a
disability within the meaning of the ADA and that Employer regarded
her as disabled. Parr noted a timely appeal challenging only the
court's determination that she did not sufficiently show that Employer
regarded her as disabled. We affirm.

The record discloses that Parr is a registered nurse with a Master's
degree in social work from San Jose University. In December 1995,
Parr began working as a part-time case-worker with Employer, an
organization which provides mental health, mental retardation, and
substance abuse services. Within a year, Employer hired Parr as a
full-time case manager. Although Parr's job duties essentially
remained the same, her case load increased significantly. After an
internal restructuring in January 1997, Juanita Johnson became Parr's
immediate supervisor. Approximately a month later, Johnson noted
that Parr was not completing her client charts in a timely fashion, and
began working with Parr to ameliorate the situation. In mid-April
1997, Johnson discussed this problem with Parr, at which time Parr,
for the first time, disclosed that she had a learning disability.

Although Johnson continued to work with Parr, she kept her super-
visor, Renae Sands, abreast of the situation. The Executive Director,
Joe Hubbard, was also aware of the situation. Via e-mail, on May 1,
1997, Sands informally recommended that Parr's employment be ter-
minated. In a reply message to Sands and Paul Hardesty, the Human

                    2
Resources Director, Hubbard responded, "I don't want us violating
any disabilities act, but performance issues should be addressed
regardless of disability. If her performance is unacceptable, do not
extend past probationary period." Sands replied,"[t]he sooner we can
legitimately let her go the better."

By memorandum dated May 2, 1997, Hardesty requested that Parr
forward verification of her disability. Her response on May 8, 1997
included a letter from the Learning Center at San Jose University stat-
ing that Parr needed accommodations in testing situations. After
receiving a complaint about the manner in which Parr handled a cer-
tain phone call, Hubbard terminated Parr's employment on May 13,
1997.

Parr filed a timely complaint with the EEOC. After receiving her
Right to Sue Notice, she filed this action in the district court alleging
employment discrimination on the grounds that she is disabled and
that Employer regarded her as disabled. The district court granted
summary judgment to Employer on both claims. On appeal, Parr lim-
its her claim to discrimination on the grounds that Employer regarded
her as disabled.

We review the district court's decision to grant or deny summary
judgment de novo. See M & M Med. Supplies & Serv. v. Pleasant
Valley Hosp., Inc., 981 F.2d 160, 163 (4th Cir. 1992) (en banc). Sum-
mary judgment is proper only if no material facts are in dispute and
the movant is entitled to judgment as a matter of law. See Fed. R. Civ.
P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

The ADA prohibits covered employers from discriminating against
a qualified individual with a disability because of the disability in
regard to the discharge of employees. See 42 U.S.C. § 12112(a). Con-
sequently, in order to establish a case of discriminatory discharge, the
plaintiff must prove that: (1) she has a disability; (2) she is a qualified
individual and (3) her discharge was a result of discrimination
because of the disability. See id.; Martinson v. Kinney Shoe Corp.,
104 F.3d 683, 686 (4th Cir. 1997). An individual is"disabled" within
the meaning of the ADA if he or she has: (1) a physical or mental
impairment that substantially limits one or more of the major life
activities of such individual; (2) a record of such impairment; or (3)

                     3
is regarded as having such an impairment. See 42 U.S.C. § 12102(2)
(1994). Parr claims that Employer regarded her learning disability as
an impairment, thereby satisfying the third part of the definition.

We agree with the district court in its well-reasoned opinion that
Parr failed to present sufficient evidence showing that she is disabled
within the meaning of the ADA. Parr herself volunteered information
concerning her learning disability when questioned about her work
performance. Employer merely sought verification of her self-claimed
disability. There is no evidence that her supervisors actually believed
she was disabled as opposed to simply ineffective, for other reasons,
in properly maintaining her charts.

Accordingly, we affirm the district court order granting summary
judgment to Employer and dismissing her ADA claim. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4